Citation Nr: 1646415	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  13-03 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for benign paroxysmal positional vertigo (BPPV).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran







INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The undersigned VLJ conducted a travel board hearing with the Veteran in August 2016.  


FINDING OF FACT

The Veteran's BPPV is due to his service-connected right ankle and knee.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for BPPV have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for the BPPV.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted on a secondary basis, when a disability is caused by or is aggravated by a service-connected disability.  38 C.F.R. § 3.310.

The Veteran is already service-connected for his right ankle and right knee.  He contends that these disabilities led to the development of BPPV.  The Veteran was walking along a stream bank and stepped on a rock, and it caused the service-connected ankle to roll over slightly and it gave out, which then caused his service-connected knee to buckle.  He fell down and hit his face on a rock, losing consciousness for at least fifteen to twenty seconds.  At the time he did not think much of it, got up and dusted himself off.  He had a bruise on his chin but did not think that there was going to be any permanent damage.  So he did not at that time go to a hospital. The Veteran did go home but noticed he was starting to have issues with severe vertigo to the point where it was making him physically ill, where he'd actually vomit because of the vertigo.  

The Veteran's wife submitted a February 2011 statement corroborating the Veteran's testimony.  Also of record is a September 2010 medical record wherein he gave his medical history regarding the fall and the examiner noted that, "It is felt his dizziness is positional in nature.  Possibly started with BPPV that has resolved to some degree."  

Further development of the claims could be undertaken so as to obtain an additional medical opinion clarifying the etiology of the Veteran's BPPV.  Nonetheless, the Veteran, as a layperson, may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover he is without a doubt competent to report that he experienced dizziness since hitting his head on a rock.  See 38 C.F.R. § 3.159(a)(2); Charles v. Principi, 16 Vet. App 370, 374 (2002).  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

His assertions in this case are credible and supported by treatment records and a lay statement.  Thus, the Board finds that the Veteran's testimony that his diagnosed BPPV was caused by the giving way of his service-connected ankle and knee has some tendency to make a nexus more likely than it would be without such an assertion.  See Moody v. Maine Cent. R.R. Co., 823 F.2d 693, 695-96 (1st Cir. 1987) (expert testimony not required if the connection between the negligence and the injury is fairly self-evident, such as that a broken leg would result from being struck by a motor vehicle).  

Although a lay person (including a lay adjudicator) is not always competent to relate past symptoms to a current diagnosis, in this case it is within the competence of this lay veteran and this lay adjudicator to reach that conclusion based upon the overall factual picture including the length of time and the observable nature of the symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (noting that "any given medical issue is either simple enough to be within the realm of common knowledge for lay claimants and adjudicators or complex enough to require an expert opinion").

Thus, given the above, the evidence is at least in equipoise concerning the etiology of the Veteran's BPPV.  Accordingly, all doubt is resolved in the Veteran's favor and entitlement to service connection for BPPV is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).


ORDER

Service connection for benign paroxysmal positional vertigo (BPPV) is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


